Case 8:19-cv-01856-VMC-AEP Document 21 Filed 10/25/19 Page 1 of 2 PageID 90



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

 PATRICIA KENNEDY,                                         :
                                                           :
                    Plaintiff,                             :
                                                           :
                                                           : Case No: 8:19-cv-1856-VCM-AEP
 v.                                                        :
                                                           :
 DTDT, II, INC.,                                           :
                                                           :
                Defendant,                                 :
 ____________________________________/                     :
                                                           :

                   STIPULATION FOR APPROVAL OF CONSENT DECREE
                       AND DISMISSAL OF CASE WITH PREJUDICE

       Plaintiff and Defendant hereby move this court to approve and enter judgment on the
attached Consent Decree annexed hereto ("the Consent Decree").
       Pursuant to Title III of the Americans with Disabilities Act this Court is authorized to enter
an order requiring a public accommodation to alter facilities to make such facilities readily
accessible to and useable by individuals with disabilities to the extent required by Subchapter III of
Chapter 126 of Title 42 of the United States Code. 42 USC ' 12188 (a)(2) 2000.
       Wherefore, Plaintiff and Defendant respectfully request this Court to approve and enter
judgment on the Consent Decree, and retain jurisdiction to enforce the Consent Decree and to
determine the amount of attorney’s fees, costs, and litigation expenses to which the Plaintiff is
entitled, and Dismiss the Case with Prejudice.
        Pursuant to Anago Franchise Financing, Inc., v. Shaz, LLC., 677 F.3d 1272 (11th Cir. 2012),
the effectiveness of this stipulation for dismissal is contingent upon the Court’s approval of the
attached Consent Decree and retaining jurisdiction to enforce the terms and conditions of that
Consent Decree and to determine the amount of attorney’s fees, costs, and litigation expenses to
which the Plaintiff is entitled. In the event the Court declines to approve and enter the attached
Consent Decree or reserve jurisdiction to enforce the terms and conditions thereof, or to determine
the amount of attorney’s fees, costs, and litigation expenses to which the Plaintiff is entitled, this
Settlement Agreement shall be null and void.
Case 8:19-cv-01856-VMC-AEP Document 21 Filed 10/25/19 Page 2 of 2 PageID 91



FOR THE PLAINTIFF                               FOR THE DEFENDANT


By: /s/ Philip Michael Cullen, III   By: /s/Jesse I. Unruh
 PHILIP MICHAEL CULLEN, III           Jesse Unruh, Esq.
 Chartered                            FL Bar # 93121
 Fla. Bar No: 167853                  JET DOT LAW, PLLC
 621 South Federal Highway, Ste 4     12249 Science Drive
 Fort Lauderdale, Florida 33301       Suite 155
 ph. (954) 462-0600                   Orlando, FL 32826
 fx. (954) 462-1717                   (407) 494-0135
 CULLEN@aol.com                       www.jet.law
                                      Attorney for Defendant DTDT II, Inc.
